DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (8,434,962 B2) (hereafter Christ) in view of Wang et al. (US 2006/0175381A1) (hereafter Wang).
With respect to claim 18, Christ teaches a method for friction welding a fastening element (17) onto a planar workpiece (9), wherein the fastening element is accommodated by a tool (column 4, lines 8-30; and column 4, line 66-column 5, line 6), and wherein the method comprises: rotating the tool about a longitudinal central axis of the fastening element (column 4, lines 8-30; and column 4, line 66-column 5, line 6), wherein the fastening element comprises a nut head (17) and a shaft portion (2), the nut head defining a friction welding face (lower side of the nut) (figures 2 and 6), the shaft portion extending from the friction welding face and including a cutting device (22), setting a force against a surface of the planar workpiece using the cutting device of the shaft portion, drilling a hole into the planar workpiece using the cutting device while inserting the shaft portion into the hole until the friction welding face of the nut head is in contact with the planar workpiece (figures 2 and 6; and column 4, lines 31-44), and establishing a friction-welded connection between the friction welding face of the nut head and the planar workpiece by the rotation of the fastening element (figures 2 and 6; and column 4, line 55-column 5, line 6).
With respect to claim 18, Christ does not teach wherein the fastening element is accessible from both sides of the planar workpiece after the fastener element is welded on the planar workpiece.  However, Wang teaches wherein the fastening element is accessible from both sides of the planar workpiece after the fastener element is welded on the planar workpiece (Figures 3A-F).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art increase the length of the shaft as taught by Wang to fully penetrate the planar workpiece of Christ in order to ensure that the fastener completely seals the hole formed in the planar workpiece.
With respect to claim 19, Christ teaches wherein the fastening element further comprises a through-bore (hollow through-space 6 or 18) extending within the nut head and the cutting device.
With respect to claim 21, Christ teaches wherein the friction-welded connection is established between the friction welding face of the nut head and the planar workpiece, the shaft portion is disposed in the hole of the planar workpiece (figures 2 and 6; and column 4, line 55-column 5, line 6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a fastening element for friction welding onto a workpiece as recited by independent claims 1 and 12, particularly wherein the shaft portion has an elongated configuration and has a length greater than a diameter of the shaft portion, the welding component being made of a material different from that of the nut head and configured to be melted when the welding component frictionally and rotationally contacts the planar workpiece during rotation of the fastening element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735